DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 1/19/21.
	Applicant’s amendment to claims1, 13, 21, 24, 27, 29-32 and 35 is acknowledged.
	Applicant’s addition of new claims 38-42 is acknowledged.
	Claims 2-12, 14-20, 23 and 26 are cancelled.
	Claims 1, 13, 21, 22, 24, 25 and 27-42 are pending and subject to examination at this time.

Response to Arguments
Regarding claims 1 & 27 and the Krueger reference:
Krueger teaches amended claim 1 in a new interpretation of fig. 2
Krueger teaches amended claim 27 in fig. 4.

Regarding claim 1 and the Lee reference:
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 34, lines 2-3, the limitation “a second encapsulant disposed on the second surface of the encapsulant” is indefinite.    First, there is insufficient antecedent basis for “the second surface of the encapsulant”.  Second, the limitation seems to indicate the second encapsulant is disposed on itself.
In claim 37, lines 1-4, the limitation "wherein the first surface of the encapsulant has a second portion attached to the first surface of the encapsulant, and wherein the first portion of the first surface of the encapsulant is free from being attached to the first surface of the carrier” is indefinite.  First, the recitation  "wherein the first surface of the encapsulant has a second portion attached to the first surface of the encapsulant” seems to indicate the encapsulant is attached to itself.  Second, the recitation “wherein the first portion of the first surface of the encapsulant is free from being attached to the first surface of the carrier” is indefinite because all the layers in Applicant’s fig. 13E-F are attached to each other through intervening layers in the overall device. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 13, 21, 22, 25, 27-33, 38 and 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krueger et al., US Publication No. 2006/0151203 A1 (of record).

	Krueger anticipates:
1.  A semiconductor device package, comprising (see fig. 2 annotated below): 
	a carrier (TS+SE; See para. [0076] disclosing the support element SE can form an element of the carrier substrate TS) having a first surface and a first side surface connecting the first surface of the carrier; and 
	an encapsulant (AB) disposed on the first surface of carrier, 
	wherein the encapsulant has a first surface (e.g. bottom surface) facing the carrier; 
	wherein the semiconductor device package comprises a recess (e.g. See recess annotated in fig. 2 below formed by bottom surface of AB and side surface of SE.) formed by a first portion of the first surface of the encapsulant and the first side surface of the carrier.  See Krueger at para. [0001] – [0107], figs. 1-7.
  

    PNG
    media_image1.png
    297
    551
    media_image1.png
    Greyscale


13.  The semiconductor device package of claim 1, wherein 
	the carrier includes a conductive layer (DK at top or DK at top+ML+DK at bottom), and a portion of a surface of the conductive layer is exposed and recessed with respect to the first surface of the carrier (TS+SE), 
	the first portion of the first surface of the encapsulant (e.g. bottom surface AB forming the recess) is spaced from the portion of the surface of the conductive layer, fig. 2
  
21.  The semiconductor device package of claim 1, wherein the encapsulant (AB) has a second surface (e.g. top surface) opposite to the first surface (e.g. bottom surface) of the encapsulant and a side surface (e.g. side surface of AB above SE)-2- 4829-3283-5032.1Atty. Dkt. No. 102351-1300A01727/US8606 which connects the first surface and the second surface of the encapsulant, and wherein an angle between the side surface and the second surface of the encapsulant ranges from about 90 degrees to about 110 degrees (e.g. perpendicular or 90 degrees in fig. 2.)  

fig. 2.

25.  The semiconductor device package of claim 1, further comprising an electronic component (CH) disposed on the first surface of the carrier (TS+SE) and covered by the encapsulant (AB), fig. 2.

	(Note:  Claims 38 and 40 are being presented before claim 27 because they depend from independent claim 1.)

38.  The semiconductor device package of claim 13, wherein the carrier further comprises a second side surface opposite to the first side surface (e.g. The width of SE defines a first and second side surface), and wherein a cross-sectional width of the conductive layer (e.g. The conductive layer is interpreted as DK at top+ML+DK at bottom in claim 13.  Portion ML has a greater width than SE in fig. 2.) is greater than a distance between the first side surface and the second side surface of the carrier.  

40.  The semiconductor device package of claim 22, wherein the carrier further comprises a second side surface opposite to the first side surface (e.g. The width of SE defines a first and second side surface.  In another interpretation, the interior side surfaces of SE on left and right defines a first and second side surface.), and wherein the second side surface of the carrier is spaced from the shield layer (ME), fig. 2.

	Krueger anticipates:


	a carrier (SE) having a first surface and a conductive layer (DK or DK at top+ML+DK at bottom) exposed and recessed with respect to the first surface of the carrier; and 
	a first encapsulant (AB) abutting the first surface of the carrier; 
	wherein a first portion of the first surface of the carrier (SE) is covered by the first encapsulant (SE) and a second portion of the first surface of the carrier free (SE) from being covered by the first encapsulant (e.g. The carrier SE is not covered by AB in the middle and near the exterior side edges.); 
	wherein the first portion (e.g. portion of SE covered by AB) and the second portion (e.g. portion of SE free from being covered by AB) of the first surface of the carrier are separated from each other by the conductive layer (DK or DK at top+ML+DK at bottom).  See Krueger at para. [0001] – [0107], figs. 1-7.



    PNG
    media_image2.png
    355
    645
    media_image2.png
    Greyscale




29.  The semiconductor device package of claim 27, wherein the first encapsulant (AB) has a first surface (e.g. top surface) and a second surface (e.g. bottom surface) opposite to the first surface of the encapsulant, and a first portion of the second surface of the encapsulant (AB) is spaced from the conductive layer (DK or DK at top+ML+DK at bottom) and a second portion of the second surface (e.g. bottom surface) of the encapsulant (AB) is attached to the first portion of the first surface of the carrier (e.g. portion of carrier SE covered by AB), fig. 4.

30.  The semiconductor device package of claim 29, wherein the first encapsulant (AB) has a side surface which connects the first surface (e.g. top surface) and the second surface (e.g. bottom surface) of the first encapsulant, and wherein an angle between the side surface and the first surface of the encapsulant ranges from about 90 degrees to about 110 degrees (e.g. perpendicular or 90 degrees in fig. 4.)  

31.  The semiconductor device package of claim 27, further comprising a shield layer (ME) disposed on the first encapsulant (Ab) and the conductive layer (DK or DK at top+ML+DK at bottom), fig. 4.

32.  The semiconductor device package of claim 27, further comprising an electronic component (CH) disposed on the first portion of the first surface of the carrier and covered by the first encapsulant (e.g. portion of SE covered by AB)  (Krueger teaches the limitation with the following interpretation of fig. 4 annotated for claim 32. The first portion is SE covered by AB at the left.  The second portion is SE free from being covered by AB at the exterior side edge.  The 


    PNG
    media_image3.png
    375
    645
    media_image3.png
    Greyscale


33.  The semiconductor device package of claim 27, (e.g. see fig. 4 annotated above for claim 27) further comprising an electronic component (CH) disposed on the second portion of the first surface of the carrier (e.g. portion of SE free from being covered by AB).

41.  The semiconductor device package of claim 29, wherein the first encapsulant (AB) has a-5- 4829-3283-5032.1Atty. Dkt. No. 102351-1300A01727/US8606 side surface which connects the first surface (e.g. top surface) and the second surface (e.g. bottom surface) of the first encapsulant, and wherein the side surface of the encapsulant overlaps the conductive layer (e.g. Interpreted as DK top+ML+DK.  In fig. 4, the side surface of encapsulant overlaps with portion ML of conductive layer DK at top+ML+DK at bottom.) at bottom from a top view perspective.  

42.  The semiconductor device package of claim 32, wherein the electronic component (CH) is spaced from the conductive layer (e.g. spaced from portion ML and DK at bottom of conductive layer DK at top+ML+DK at bottom) from a top view perspective, fig. 4


Claim(s) 1, 13, 21, 24, 25, 27-32, 38, 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US Publication No. 2017/0103951 A1.

Lee anticipates:
1.  A semiconductor device package, comprising (see fig. 29): 
	a carrier (210) having a first surface and a first side surface (e.g. interior side surface of 211 facing 224) connecting the first surface of the carrier; and 
	an encapsulant (230) disposed on the first surface of carrier, 
	wherein the encapsulant (230) has a first surface (e.g. bottom surface) facing the carrier; 
	wherein the semiconductor device package comprises a recess (e.g. recess occupied by 224) formed by a first portion of the first surface (e.g. bottom surface) of the encapsulant (230) and the first side surface (e.g. interior side surface of 211 facing 224) of the carrier.  See Lee at para. [0001] – [0201], figs. 1-34.
  
13.  The semiconductor device package of claim 1, wherein 
	the carrier includes a conductive layer (240), and a portion of a surface of the conductive layer (e.g. via portions 242a, 243b are exposed) is exposed and recessed with respect to the first surface of the carrier, 
fig. 29.

21.  The semiconductor device package of claim 1, wherein the encapsulant has a second surface opposite to the first surface of the encapsulant and a side surface-2- 4829-3283-5032.1Atty. Dkt. No. 102351-1300A01727/US8606 which connects the first surface and the second surface of the encapsulant, and wherein an angle between the side surface and the second surface of the encapsulant ranges from about 90 degrees to about 110 degrees, para. [0186] – [0189], fig. 29.

24.  The semiconductor device package of claim 13, wherein the encapsulant (230) has a second surface (e.g. top surface) opposite to the first surface (e.g. bottom surface) of the encapsulant and a side surface (e.g. side surface along 211 and 231) which connects the first surface of the encapsulant, and wherein the side surface of the encapsulant overlaps the conductive layer (240) from a top view perspective, fig. 29.

25.  The semiconductor device package of claim 1, further comprising an electronic component (221) disposed on the first surface of the carrier and covered by the encapsulant, para. [0186] – [0189], fig. 29.

	(Note:  Claims 38 is being presented before claim 27 because it depends from independent claim 1.)

38.  The semiconductor device package of claim 13, wherein the carrier further comprises a second side surface opposite to the first side surface, and wherein a cross-sectional width of the conductive layer (e.g. width of 240) is greater than a distance (e.g. distance/width of  211) para. [0186] – [0189], fig. 29.

27.  A semiconductor device package, comprising (see fig. 29 annotated below): 
	a carrier (210) having a first surface and a conductive layer (243a; or 240) exposed and recessed with respect to the first surface of the carrier; and 
	a first encapsulant (230) abutting the first surface of the carrier; 
	wherein a first portion (e.g. portion over 210 on left side of drawing) of the first surface of the carrier (210) is covered by the first encapsulant (230) and a second portion (e.g. portions along 231 on right side of drawing) of the first surface of the carrier free from being covered by the first encapsulant (210); 
	wherein the first portion (e.g. portion over 210 on left side of drawing) and the second portion (e.g. portions along 231 on right side of drawing) of the first surface of the carrier are separated from each other by the conductive layer (243a; or 240).  See Lee at para. [0001] – [0201], figs. 1-34.

    PNG
    media_image4.png
    540
    814
    media_image4.png
    Greyscale


28.  The semiconductor device package of claim 27, wherein at least one portion of the first encapsulant is spaced from the carrier by a space (e.g. occupied by 224), para. [0186] – [0189], fig. 29.

29.  The semiconductor device package of claim 27, wherein the first encapsulant has a first surface and a second surface opposite to the first surface of the encapsulant, and a first portion of the second surface of the encapsulant is spaced from the conductive layer and a second portion of the second surface of the encapsulant is attached to the first portion of the first surface of the carrier, para. [0186] – [0189], fig. 29.

30.  The semiconductor device package of claim 29, wherein the first encapsulant has a side surface which connects the first surface and the second surface of the first encapsulant, and wherein an angle between the side surface and the first surface of the encapsulant ranges from about 90 degrees to about 110 degrees, para. [0186] – [0189], fig. 29.

32.  The semiconductor device package of claim 27, further comprising an electronic component (221) disposed on the first portion of the first surface of the carrier and covered by the first encapsulant, para. [0186] – [0189], fig. 29.

41.  The semiconductor device package of claim 29, wherein the first encapsulant (230) has a -5-4829-3283-5032.1Atty. Dkt. No. 102351-1300 A01727/US8606side surface which connects the first surface and the second surface of the first encapsulant, and wherein the side surface of the encapsulant overlaps the conductive layer (e.g. 240) from a top view perspective, para. [0186] – [0189], fig. 29.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 31 and 39-40 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above.

Regarding claims 22 and 31:
Lee teaches all the limitations of claims 1 and 27 above, and it would have been obvious to one of ordinary skill in the art to form a shield layer disposed on the encapsulant and the conductive layer because Lee teaches an embodiment in fig. 13 where a shield layer (114) disposed on the encapsulant (130; e.g. disposed on encapsulant sidewall) and the conductive layer (140), para. [0127].

	Regarding claim 39:	
	One of ordinary skill in the art modifying Lee’s fig. 29 to add a shield layer (114) shown in fig. 13 would form wherein the shield layer (114) extends into the recess (e.g. recess occupied by 224) of the semiconductor device package because the shield layer (114) extends to the below the bottom of the chip (120).  See Lee at para. [0125] – [0128].

Regarding claim 40:
para. [0125] – [0128].

Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger, as applied to claim 1 above, in view of Hedler et al., US Publication No. 2010/0090322 A1 (of record).

Regarding claims 34-35:
Krueger teaches all the limitations of claim 27 above, but does not expressly teach a  second encapsulant is disposed on the-4-4829-3283-5032.1Atty. Dkt. No. 102351-1300 A01727/US8606second surface of the encapsulant (e.g. of the carrier;  see 35 USC 112 rejection above.)
	
In an analogous art, Hedler, in fig. 42, teaches:
34.  The semiconductor device package of claim 27, wherein the carrier (424, para. [0080]) has a second surface (e.g. bottoms surface) opposite to the first surface and a second encapsulant (436) is disposed on the second surface of the encapsulant (e.g. of the carrier), para. [0079] – [0081], fig. 42.

35.  The semiconductor device package of claim 34, wherein a first portion (e.g. portions overlapping 436) of the second surface (e.g. bottom surface) of the carrier (424) is covered by the second encapsulant (436) and a second portion (e.g. There is no encapsulant 436 in the middle portion of 424 because is the enapsulant 436 is discontinuous.) of the second surface para. [0079] – [0081], fig. 42.

	Regarding claim 36:
	Kreuger teaches the second portion of the first surface of the carrier is SE is not covered by encapsulant AB in the exterior side edges in fig. 4 annotated above.
	Hedler teaches the second portion of the second surface of the carrier is 424 not covered by encapsulant in the middle in fig. 42  (e.g. There is no encapsulant 436 in the middle portion of 424 because is the enapsulant 436 is discontinuous.)
	The combination of Kreuger and Hedler teaches:

36.  The semiconductor device package of claim 35, wherein the second portion (e.g. Kreuger teaches exterior side edges) of the first surface of the carrier and the second portion (e.g. Hedler teaches middle portion) of the second surface of the carrier are unsymmetrical (e.g. Kreuger’s exterior side edges and Hedler’s middle portion would be unsymmetrical.)

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger, as applied to claim 1 above.

Regarding claim 37:
Krueger teaches all the limitations of claim 1 above, and further teaches:
37.  The semiconductor device package of claim 1, (see fig. 2 annotated above) wherein the first surface of the encapsulant (AB) has a second portion attached to the first surface (e.g. bottom surface) of the encapsulant, and wherein the first portion of the first surface of the encapsulant is free from being attached to the first surface of the carrier (e.g. free from being .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
12 April 2021